02-11-104-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
 
NO. 02-11-00104-CV 
 
 



In re Martin B. Tittle, as Administrator of the
  Estate of Nettie Baber Tittle, Deceased


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s amended petition for writ of mandamus and is of
the opinion that relief should be denied.  Accordingly, relator’s amended petition
for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and MEIER, JJ.
 
MEIER,
J., would grant.
 
DELIVERED: 
April 8, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).